                                                                                    1

                                                                                    2

                                                                                    3

                                                                                    4

                                                                                    5

                                                                                    6

                                                                                    7

                                                                                    8                                  UNITED STATES DISTRICT COURT

                                                                                    9                                EASTERN DISTRICT OF CALIFORNIA

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 DARRYL BANTON;                                          Case No. 1:19−CV−00928−DAD−JLT

                                                                                   12                         Plaintiff,                     ORDER DENYING WITHOUT
REED SMITH LLP




                                                                                                                                             PREJUDICE STIPULATION TO EXTEND
                                                                                   13          vs.                                           THE DEADLINE FOR A RESPONSIVE
                                                                                                                                             PLEADING IF PLAINTIFF FILES AN
                                                                                   14 WELLS FARGO BANK, N.A.; and DOES 1-10                  AMENDED COMPLAINT
                                                                                      inclusive.                                             (Doc. 20)
                                                                                   15
                                                                                                 Defendants.
                                                                                   16

                                                                                   17          The parties have stipulated to allow the defendant an extended period in the event the plaintiff

                                                                                   18 decides to file an amended complaint. (Doc. 20) They report that the defense wants time to investigate

                                                                                   19 any new claims and for the parties to discuss the matter before the defense files its answer. Id. The

                                                                                   20 parties do not report what the nature of the new facts or how much time is needed to evaluate them.

                                                                                   21 Id. Thus, the stipulation is DENIED without prejudice. If the plaintiff files an amended complaint

                                                                                   22 and if the defense needs time to evaluate it, the defense can seek an extension at that time.

                                                                                   23
                                                                                        IT IS SO ORDERED.
                                                                                   24

                                                                                   25      Dated:    December 12, 2019                           /s/ Jennifer L. Thurston
                                                                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                                                   26
                                                                                   27

                                                                                   28
